
	
		I
		111th CONGRESS
		1st Session
		H. R. 1928
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Kagen (for
			 himself, Mr. Terry,
			 Mr. Boswell,
			 Mrs. Bono Mack,
			 Ms. Bordallo, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To increase home healthcare services, particularly for
		  underserved and at-risk populations, by assisting visiting nurse associations
		  and other non-profit home health agencies to improve training and workforce
		  development for home healthcare nurses, promoting and facilitating
		  academic-practice collaborations, and enhancing recruitment and retention of
		  home healthcare nurses.
	
	
		1.Short titleThis Act may be cited as the
			 Home Healthcare Nurse Promotion Act of
			 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)There is a
			 significant shortage of home healthcare nurses, which is harming individuals’
			 access to cost-effective home healthcare, particularly among underserved and
			 high-risk populations. A recent survey found that 59 percent of visiting nurse
			 associations indicated they must decline patient referrals on a weekly
			 basis.
				(2)The increasing
			 aging population, prevalence of chronic disease, and strong preference by
			 individuals to live independently at home as long as possible will create an
			 unprecedented demand for home-based care during the next several decades. By
			 2020, home health utilization is projected to increase by 36 percent.
				(3)The demand for
			 home healthcare nurses is projected to increase by 109 percent by 2020,
			 compared to 37 percent for hospital nurses.
				(4)An estimated
			 1,000,000 new registered nurses will be needed by 2016 to fill new demand for
			 nurses and replace retirees.
				(5)Visiting nurse
			 associations have been shown to lower costs for high-cost patient populations.
			 Yet because they provide a substantial amount of uncompensated care, they are
			 increasingly unable to compete for nurses in a national nursing shortage
			 environment.
				(6)A
			 recent survey by the Visiting Nurses Association of America found that—
					(A)staff nursing rate
			 shortages average around 10 percent;
					(B)81 percent of
			 visiting nurse associations indicate that salary limitations are the number one
			 barrier to recruitment; and
					(C)22 percent of
			 visiting nurse associations indicate that their local hospital offers salaries
			 $10,000 greater than they are able to offer.
					(b)PurposeThe
			 purpose of this Act is to increase home health care services, particularly for
			 underserved and at-risk populations, by—
				(1)assisting visiting
			 nurse associations and other non-profit home health agencies to improve
			 training and workforce development for home healthcare nurses;
				(2)promoting and
			 facilitating academic-practice collaborations; and
				(3)improving
			 recruitment and retention of home healthcare nurses.
				3.Defining visiting
			 nurse associationSection 801
			 of the Public Health Service Act (42 U.S.C. 296) is amended by adding at the
			 end the following new paragraph:
			
				(16)Visiting nurse
				associationThe term visiting nurse association
				means a home health agency that—
					(A)has a
				participation agreement in effect under section 1866 of the Social Security
				Act;
					(B)is a nonprofit
				entity exempt from taxation under section 501(c)(3) of the Internal Revenue
				Code of 1986;
					(C)is organized and
				participating under title XVIII of the Social Security Act as a provider of
				services separately from any other provider of services under such title;
				and
					(D)is governed by a
				board of directors and all members of the board (excluding the head of the
				agency in any case in which the head of the agency is a board member) serve on
				such board on an exclusively volunteer
				basis.
					.
		4.Home health training
			 and loan forgiveness programs
			(a)Home health
			 nurse training programsPart D of title VIII of the Public Health
			 Service Act (42 U.S.C. 296p) is amended by adding at the end the following new
			 sections:
				
					832.Home health
				nurse training program grants
						(a)In
				generalThe Secretary may make grants under this section to
				visiting nurse associations for the purpose of providing training in home
				health care to nurses who—
							(1)are hired by a
				visiting nurse association to provide home health care; and
							(2)have no recent
				nursing work experience in home health care.
							(b)Priority for
				grantsWhen awarding grants under subsection (a), the Secretary
				shall give priority to visiting nurse associations that provide
				medically-necessary home health care to individuals who request home health
				services (as defined in section 1861(m) of the Social Security Act) from such
				associations, regardless of ability to pay.
						833.Pilot program
				for home health training at schools of nursing
						(a)In
				generalNot later than the last day of the 90-day period
				beginning on the date of enactment of this section, the Secretary shall
				establish a pilot program to make grants to a number (to be determined by the
				Secretary, but to be not less than five and not more than 10) of accredited
				schools of nursing that have entered into partnerships with visiting nurse
				associations for the purpose of developing and implementing a curriculum on
				home health care at such schools.
						(b)ApplicationIn
				order to qualify for a grant under subsection (a), a school of nursing must
				submit an application to the Secretary—
							(1)demonstrating that
				the school has established a partnership with a visiting nurse association as
				required in subsection (a); and
							(2)containing—
								(A)a description of
				how the school and the association will work collaboratively to develop and
				implement a curriculum on home health care for the students at the
				school;
								(B)a description of
				how academic-practice collaboration will occur, such as—
									(i)utilizing visiting
				nurse faculty from the visiting nurse association; and
									(ii)promoting student
				nurse internships, mentoring opportunities, or other collaborative activities
				to aid in the education and practical home healthcare experience of nursing
				students; and
									(C)any other
				information required by the Secretary.
								(c)Termination
				dateThe pilot program under subsection (a) shall terminate at
				the end of the 5-year period beginning on the date of enactment of this
				section.
						(d)ReportNot
				later than the last day of the first calendar year following the date of
				enactment of this section and the end of each succeeding calendar year, the
				Secretary shall submit to Congress a report on the pilot program under
				subsection (a).
						834.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part (other than section 831)
				such sums as may be necessary in each fiscal
				year.
					.
			(b)Loan forgiveness
			 for certain nurses
				(1)Amendments
			 regarding service for visiting nurse associationsSection 846 of
			 such Act (42 U.S.C. 297n) is amended—
					(A)in subsection
			 (a)(3), by inserting or for a visiting nurse association after
			 critical shortage of nurses;
					(B)in subsection
			 (g)(2)—
						(i)by
			 striking or health facility and inserting , health
			 facility, or visiting nurse association;
						(ii)by
			 striking or the health facility and inserting , the
			 health facility, or the visiting nurse association; and
						(iii)by
			 striking or facility each place it appears and inserting
			 , facility, or association; and
						(C)in subsection
			 (h)(5) by inserting and visiting nurse associations before the
			 semicolon at the end.
					(2)Technical
			 amendmentsSection 846 of such Act (42 U.S.C. 297n) is further
			 amended—
					(A)by striking
			 subsection (f); and
					(B)by redesignating
			 subsections (g) through (i) as subsections (f) through (h),
			 respectively.
					
